Title: Tuesday. 18th.
From: Adams, John
To: 


       Went to Weymouth, found the Family mourning the Loss, and preparing for the Funeral of old Tom.—After my Return, rode to Mr. Halls, and in my Return stopped at Mr. Jo. Basses, for the Papers. Major Miller soon afterwards came in, and he and I looked on each other, without Wrath or shame or Guilt, at least without any great Degree of Either, ’tho I must own I did not feel exactly as I used to in his Company, and I am sure by his Face and Eyes, that he did not in mine. We were very Social, &c.
      